[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 191 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 192 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 193 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 194 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 195 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 196 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 198 
The only ground upon which the majority of the General Term appear to have rested their decision is, that it did not appear that the Legislature at the time of the passage of the act of 1875, (Laws of 1875, chap. 263,) had sufficient knowledge of the facts, to render that act effectual as a ratification of the acts of the canal commissioners in building the dam in question, and issuing the certificates of indebtedness held by the relator.
The referee found as facts, that the statute in question was passed with full knowledge on the part of the Legislature, of the facts in reference to the building of the dam, and with intent to ratify the same, and to provide means for the payment of said certificates, and that the money to pay said appropriation was collected and paid into the treasury, and, that there remained in the treasury unexpended a sum sufficient to pay the certificates held by the relator, and the *Page 200 
legal interest thereon. These findings unless wholly unsupported by evidence must be regarded as establishing the facts of the case. They show a clear right in the relator to payment, and, that it was not the duty of the financial officers of the State to go behind the legislative direction and seek for technical objections to the validity of the contract under which the work was done, no fraud or imposition of any kind being shown or even alleged. The evidence upon which these findings are based is very voluminous, but it establishes in substance that the money for which the certificates in question were issued, was advanced by the relator at the request of the canal commissioners, for the purpose of expediting a work of public necessity, for which there was not on hand any unexpended appropriation, and that the advance was made in reliance upon the future appropriation by the Legislature of money to reimburse the relator. That the acts of the canal commissioners in respect to the particular work in question were communicated to the Legislature from time to time, by the official reports of the commissioners, which stated the amount expended, and the purposes of the expenditure, in accordance with the facts. No suppression or misinformation is charged, except that in the respondent's points it is alleged that the reports failed to state that the contract had been executed without the direction of the canal board, and misstated that the plans and estimates had been adopted by the canal board and also omitted to state that the dam was constructed on plans different from those adopted by the canal board. It appears however from the findings, that in March, 1873, the canal board, after a full investigation of the matter and of the action of the commissioners in awarding the contract in question, and with the contract before them substantially approved such action of the commissioners.
It also appeared that the amount appropriated by the Legislature of 1875 for the payment of outstanding certificates of indebtedness issued for work done on the canal, corresponded precisely with the amount of a budget made up in *Page 201 
the auditor's department and furnished to the Legislature when engaged in making the appropriation, in which budget the three certificates held by the relator were specifically described and included. We do not think that the referee went too far in regarding this circumstance as evidence of an intention on the part of the Legislature to provide specifically for the payment of these certificates. The identity of amount, together with the proof that the budget was furnished from the proper office as a basis for the action of the Legislature, afford evidence that the appropriation was founded upon that budget and was intended to cover it, and it cannot be said that the finding of the referee is unsupported, that the appropriation was made for the payment of the certificates held by the relator and included in the budget. This fact being established the discussion of the questions of ratification, and of the knowledge of the Legislature of the facts relating to the contract, and of the validity of the contract becomes unimportant. The appropriation was an act within the power of the Legislature, and no inquiry is admissible as to the reasons or information upon which it acted. Acts of the Legislature cannot be invalidated or disregarded on any such grounds. If the relator had done the work voluntarily, without the authority of any public officer, yet if the Legislature saw fit to pay for it, or to appropriate money for such payment, no disbursing officer of the government could refuse to apply the money to the purpose for which it was appropriated, on the ground that the State was not originally under any legal obligation to make the payment, or that the Legislature was not sufficiently informed of the facts. The only question for such officer to consider would be whether the appropriation was made for the purpose claimed. When that is ascertained his duty is merely ministerial and he has no power to supervise the action of the Legislature, or inquire into the extent or accuracy of the information upon which such action was founded.
For the reasons stated by the referee we do not think that the act of 1876 (chap. 425) had the effect of repealing the *Page 202 
appropriation, of which the relator claims the benefit. The case is clearly distinguishable from that of People exrel. Wasson v.Schuyler (69 N.Y., 242).
The judgment of the General Term should be reversed, and the judgment on the report of the referee affirmed, with costs.
All concur, except EARL, J., not voting.
Judgment accordingly.